Title: From Alexander Hamilton to Gouverneur Morris, [19 May 1788]
From: Hamilton, Alexander
To: Morris, Gouverneur


[New York, May 19, 1788]
My Dear Sir
I acknowlege my delinquency in not thanking you before for your obliging letter from Richmond. But the truth is that I have been so overwhelmed in avocations of one kind or another that I have scarcely had a moment to spare to a friend. You I trust will be the less disposed to be inexorable, as I hope you believe there is no one for whom I have more inclination than yourself—I mean of the male kind.
Your account of the situation of Virginia was interesting, and the present appearances as represented here justify your conjectures. It does not however appear that the adoption of the constitution can be considered as out of doubt in that state. Its conduct upon the occasion will certainly be of critical importance.
In this state, as far as we can judge, the elections have gone wrong. The event however will not certainly be known till the end of the month. Violence rather than moderation is to be looked for from the opposite party. Obstinacy seems the prevailing trait in the character of its leader. The language is, that if all the other states adopt, this is to persist in refusing the constitution. It is reduced to a certainty that Clinton has in several conversations declared the Union unnecessary; though I have the information through channels which do not permit a public use to be made of it.
We have, notwithstanding the unfavourable complexion of things, two sources of hope—one the chance of a ratification by nine states before we decide and the influence of this upon the firmness of the followers, the other the probability of a change of sentiment in the people, auspicious to the constitution. The current has been for some time running towards it; though the whole flood of official influence accelerated by a torrent of falsehood, early gave the public opinion so violent a direction in a wrong channel that it was not possible suddenly to alter its course. This is a mighty stiff simile; but you know what I mean; and after having started it, I did not choose to give up the chace.
Adieu Yrs. Sincerely
A Hamilton
New York May 19. 1788


The members of the Convention in this City, by a Majority of nine or ten to one, will be

  John Jay
  Robert R. Livingston
  Richard Morris
  John Sloss Hobart
  James Duane
  Isaac Rosevelt
  Richard Harrison
  Nicholas Lowe
  Alexander Hamilton


G Morris Esqr

 